Title: 9th.
From: Adams, John Quincy
To: 


       This is the last week in which our Class attend recitations; and, this morning Mr. Burr gave us the last 30 pages of Burlamaqui for to-morrow morning.
       Preparing for exhibition; wrote a little.
       In the evening the two musical Societies met together in Putnam’s chamber, and perform’d the anthem. Not in the best manner possible.
       Thaddeus Mason Harris of Maiden, Middlesex, will be 19 the 7th. of next July. As a scholar he is respectable, and his natural abilities are far from contemptible; he has a taste for poetry and painting which wants cultivation, and a benevolent heart, which wants judgment to direct it. He has a great share of sensibility, which has led him into an excessive fondness for pathetic composition; so that all his exercises appear to be attempts to rouse the passions; though frequently the subject itself will not admit of passion. His speaking is injured by the same fault; for in endeavouring to call up the affections of his hearers, he runs into a canting manner, which disgusts instead of pleasing: this failing is however amiable, because it proceeds from the warmth of his heart. His disposition I believe to be very good; and if the picture is a little shaded by Vanity, a foible so universal ought to meet always with our indulgence, his constitution is feeble, and his Circumstances are penurious, but his spirit is independent, and his mind is cheerful.
       
      